Title: From Thomas Jefferson to Dabney Carr, 14 April 1793
From: Jefferson, Thomas
To: Carr, Dabney



Dear Dabney
Philadelphia Apr. 14. 1793.

Having expected to have seen you in Virginia before this, I had not proposed the plan of your law reading to you: but as I do not now expect to be there till the summer or fall, I think it will be necessary for you to begin it without awaiting my return. Mr. Maury thought you were ripe for leaving him last fall. I would now therefore advise you to go to your mother’s and pursue there through the summer the first stages of law reading. Apply to Peter for Coke’s institutes, a Law dictionary, and Kennet’s history of England. These will suffice till I come; especially if you fill up the intervals of the day with reading such good writers in greek and Roman history as you have not yet read. When I come home I shall propose your coming to Monticello, and pursuing your studies there, at least the Summer half of the year.—Present my friendly respects to Mr. Maury. Tell him I had expected to have given him an order, for what is due to him, on the same person on whom I gave him the last; but that a derangement in the affairs of that house renders it nugatory: and that I fear I shall not be able to pay him till the fall. I will certainly do it the first moment it shall be in my power. Adieu my Dear Dabney, be industrious, be learned, and be always just and honorable, and you will be sure to succeed. Your’s affectionately

Th: Jefferson

